 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDMonmouth College and Arthur S. Weinberg.Case 22-CA-4461June 27, 1973DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSKENNEDYAND PENELLOOn January 13, 1972, Administrative Law Judge IHenry S. Salim issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief. General Counsel filed a replybrief, and Charging Party filed a brief in oppositionto exceptions filed by Respondent. Upon consider-ation of the exceptions, briefs, and record, the Board,on June 16, 1972, issued an Order reopening the rec-ord and remanding the proceeding to the RegionalDirector for further hearing, directing the Adminis-trative Law Judge to receive certain relevant evidencethat the parties had offered at the hearing and to makefindings of fact based upon the evidence.On December 15, 1972, the Administrative LawJudge issued the attached Supplemental Decision inthis proceeding. Respondent filed exceptions to theSupplemental Decision, General Counsel filed an an-swering brief, and Charging Party filed a brief in sup-port of the Supplemental Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record and theattached Decision and Supplemental Decision in lightof the exceptions and briefs, and finds merit in certainof Respondent's exceptions.' It has decided, for rea-sons set forth below, to dismiss the complaint in itsentirety. It therefore adopts only those findings of theAdministrative Law Judge that are consistent withthisDecision and does not adopt his conclusions orrecommended Order.TheproceedingisconcernedsolelywithRespondent's renewal of InstructorArthurS.Weinberg's employment contract in November 1970,alleged as violative of Section 8(a)(1) and (3) of theAct. The Administrative Law Judge found that Re-spondent unlawfully terminated the contract becauseofWeinberg's union and anti-college administrationactivity.Weinberg's activity was on behalf of FacultytThe title of "Trial Examiner"was changed to "Administrative LawJudge"effective August 19, 1972.2Respondent has requested oral arguments.This request is hereby deniedas the record,exceptions,and briefs adequately present the issues and thepositions of the partiesAssociation of Monmouth College (FAMCO), whichwas seeking to organize the college faculty, and alsoin aid of two faculty members (John Illo and MichaelGreenberg) whom the College was proposing to dis-miss for disrupting a college convocation in early1970. The Administrative Law Judge based his find-ing of violation on statements of Weinberg's depart-ment chairman,Dr. Robert J. Tompa, in June andSeptember 1970, from which he inferred hostility to-ward Weinberg's union and antiadministration activi-ty.The only other fact bearing on Respondent'salleged unlawful motivation is that which can be in-ferred from the sequence of events, i.e., thatWeinberg's activity, begun in the fall of 1969, preced-ed his notice of contract nonrenewal more than a yearlater.We cannot hold, on inference alone, that the nonre-newal of the contract was based upon a discriminato-rymotivation.We are unwilling to presume thatRespondent harbored union animus based upon anexpression of opinion by the Chairman of the Depart-ment ofBusinessAdministration that he had beeninitially interested in the Union, but now felt it wouldhave been "bad" for the College. Such an expressionof opinion, which was unaccompanied by any coer-cive statements, promises, or threats of any kind, fallsfar short of demonstrating that the College was sohostile to the Union's organization of its faculty thatitwould refuse to renew an instructor's contract.;Furthermore, we attach no significance, as the Ad-ministrative Law Judge did, to the innocuous replymade by Department Chairman Tompa to Weinbergseveral months later at a picnic when Weinberg stat-ed, "Possibly Dean Holt is not interested in me as aninstructor." Tompa replied, "That is possible." Unlikethe Administrative Law Judge, we fail to see howTompa's response could be considered a "forebodingprediction" and an "intimation that Weinberg's extra-curricular activities had rendered his continued ten-ure at the college dubious." The link between theDean's decision not to introduce a new course on theliterature of dissent and Weinberg's "extracurricularactivities" is missing.In a similarmanner we hold that union hostility has3An "abrupt change" in the DepartmentChairman'sattitude towardWeinberg is said by the Administrative Law Judge to have followed the June1970 luncheon when this statement was made By inference,the change isattributed toWeinberg's statement in favor of the Union to DepartmentChairmanTompa.However, such an inference overlooks the fact thatWeinberg's prounion sentiment came as no surprise or revelation becauseWeinberg had been openly active forthe Unionsince September 1969. More-over, during the time of his union organizing activities, Weinberg's contractwas renewed in February1970 anda salary increase given to himFurther, the two men's discussion at the June luncheon as to "possiblerepercussions"of Weinberg's activity was not related to Weinberg's prounionand Illo-Greenbergactivity,as the Administrative Law Judge inferred Rath-er, asWeinberg's prehearingaffidavitshowed, the discussion referred to astudent strike in May 1970 over unrelated matters204 NLRB No. 97 MONMOUTHCOLLEGEnot been shown by the General Counsel's introduc-tion into evidence of Respondent's preelection cam-paign literature.AfterRespondent and FAMCOentered into a Stipulation for Certification UponConsent Election on December 22, 1970, based on thepetition Respondent had filed in Case 22-RM-334,Respondent disseminated certain campaign litera-ture.The literature showed the College's preferencenot to have its faculty select a union to representthem, but it also showed a concern that its employeesfeel free to exercise their Section 7 rights. In its letterto the faculty dated January 11, 1971, the Collegeexpressly stated its recognition of the faculty's right toselect a collective-bargaining representative. The let-ter to the faculty stated, in pertinent part:Of course, if a majority of the full-time facultywho vote want a union here that is their right.This administration respects that right, and willabide with their wishes if a union is selected. Weask only that you be fully informed before cast-ing your ballot, particularly since this will be thefirst election conducted by the National LaborRelations Board among college faculty, and theeyes of many others are upon us.Following certification of the Union, the partiesnegotiated and entered into a collective-bargainingagreement.While Weinberg along with others did participatein the protest concerning the dismissal of two profes-sors for disrupting a college meeting, there were otherfaculty members who played a more prominent andleading role in the protest. Two nontenured facultymembers, like Weinberg, who signed the letter to thealumni publication concerning the incident are stillemployed by Respondent. No allegation has beenmade that any other faculty member, except Wein-berg, has been discriminated against because of theprotest action.We conclude that the record does not establish thatRespondent was motivated to discriminate againstWeinberg because of either his union activities or hispart in the protest over dismissal of the two facultymembers. The burden of establishing such motivationhas not been met by the General Counsel. We shalltherefore dismiss the complaint.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board orders that the complaint herein be, andithereby is, dismissed in its entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE AND ISSUE555HENRY S.SAHM,Trial Examiner: This case, heard at New-ark, New Jersey, on September 13 and 14, 1971,1 pursuantto a charge filed the preceding May 18, and a complaintissued July 1,2 presents the question whether Respondent,Monmouth College, discharged Arthur S.Weinberg, amember of its faculty, on November 18, 1970, because of hisinterestin FAMCO (acronym for "Faculty Association ofMonmouth College") and his protest against the collegeadministration's efforts to discipline two of his faculty col-leagues who had allegedly created a disturbance at a collegeconvocation addressed by General Maxwell Taylor. Uponthe entire record, including my observation of the demeanorof the witnesses, and after due consideration of the briefsfiled by all the parties on November 8, there are made thefollowing:FINDINGS OF FACTITHE COLLEGEMonmouth College, a New Jersey corporation, is a pri-vate, nonprofit educational institution with an enrollmentof approximately 5,400 students and a full-time faculty ofabout 200 instructors. Its annual gross revenues, derivedfrom tuition and fees, exceed $1 million, of which more than$50,000 is received from outside the State of New Jersey. Itwould appear that Monmouth College meets the jurisdic-tional standard for colleges and universities as set forth inSection 103.1 of the Board's Rules and Regulations. Ac-cordingly, it is found that the College Employer is engagedin commerce within the meaning of the Act, and it willeffectuate the policies of the Act to assert jurisdiction here-in.Fordham University,193 NLRB 134.IITHE LABORORGANIZATIONFaculty Association of Monmouth College, herein re-ferred to as FAMCO, was organized in June 1969 and is alabor organization within the meaning of Section 2(5) of theAct.IIITHEALLEGED UNFAIR LABOR PRACTICESArthur Weinberg, formerly an instructor in economics inthe department of business administration at MonmouthCollege, assumed his duties on September 9, 1969, for theacademic year 1969-70. Dr. Robert J. Tompa, professor ofeconomics and chairman of the department of business ad-ministration at Monmouth College since 1960, assigned toWeinberg, in the fall of 1969, in addition to his teachingduties, the administrative function of scheduling the curric-1This case was continued from September 14 until October 5, 1971. OnOctoberI, the partiesjointly agreed by writtenstipulationthat the record beclosed and the proceedings concluded On October 4, an orderissuedclosingthe hearing2All dates herein, unless otherwise indicated, refer to the year 1971 556DECISIONSOF NATIONALLABOR RELATIONS BOARDulum for that department.Weinberg's contract was renewedin February 1970 for the academic year 1970-71, and hissalary was increased from $8,500 to $9,200. In the spring of1970, Dr. Tompa delegated to Weinberg the additional re-sponsibility of aiding him in processing written applicationsand interviewing those applying for teaching positions withthe college's business administration department.On manyoccasions,Weinberg not only made the initial contact withthe applicants but also carried on correspondence withthem.Tompa testified,on examination by Charging Party'scounsel,that he had never questioned Weinberg's compe-tency nor the quality of his work performance, and statedthatWeinberg was "a very articulate, bright young man,had good rapport with his students ... " Weinberg alsoreceived commendations from the college in December1969 and January 1970.Tompa notified Weinberg on November 18, 1970, 14months after Weinberg was hired, that he had decided notto renew Weinberg's teaching contract for the academicyear 1971-72. His reason, Tompa told Weinberg, was be-cause he [Weinberg]was not making fast enough progressin obtaininghis doctor of philosophydegree in economics.In a letter dated March 15, 1971, addressed to the appellatecommittee of Monmouth College, Tompa wrote: "At a timewhen we are recruiting people who hold the doctorate, wefind that Mr. Weinberg has shown little progress in complet-ing his professional training."3 In addition,testified Tom-pa,thereexisted"subjectivefactors . . . lack ofcommunications,perhaps a gap in terms of our relation-ships . . . Maybe a personality difference, lack of under-standing of one another,the lack of rapport in a sense."However,Tompaminimized these"subjective factors"when he testified that if Weinberg had been making sub-stantial progress toward his doctor of philosophy degree, it"would have balanced his judgment in favor of retaininghim . . . if he had achieved,in my estimation,a satisfactoryprogress [which] was quite close to the Ph.D., I would haveretained him."Tompa testified at one point in his direct examinationthat "personal considerations"were involved in his estima-tion of Weinberg,such as the incident of the sheriff's repos-sessingWeinberg'sautomobile.Tompa testified: "Mystatement was that,as objective as I've tried to be in termsof the needs of the department,certain subjective elementsare formulated in my mind,considering Mr. Weinberg as aperson."Although Tompatestified that the auto reposses-sion incident was not a"personal consideration"for notretaining Weinberg as an instructor,he admitted in his affi-davit given to a NationalLaborRelations Board investiga-tor, that the repossession incident was a factor in hisdecision to terminate Weinberg.Tompa declared that hispresent testimony should reflect that this incident was nota reason for his deciding to recommend Weinberg's dis-charge.Tompa concluded his testimony,with respect to his deci-sion to terminate Weinberg,by stating that not only hadWeinberg made insufficient progress to obtain his doctor-ate, but he also believed there was an opportunity presented3GC Exh.4to him to "upgrade the department" as many of the appli-cants for faculty positions in the academic year 1971-72already held doctorates. In explanation, Tompa testifiedthat there was an abundance of applicants during 1970 whoheld doctor of philosophy degrees in economics. Tompacontinued that, in order to improve the academic quality ofhis department,he desired to increase the percentage ofdoctorates inasmuch as accredited membership in theAmerican Collegiate Schoolsof Businessrequired 40 per-cent of the teaching staff to be holders of doctorates, where-as the percentage of the Monmouth College businessdepartment for the academic year 1970, who were recipientsof doctoral degrees, was only about 20 percent. Tompaconcluded that since, in 1970, there was no lack of qualifiedapplicantsto the faculty who held doctorates, he decided torecommend to Dean Holt,his immediate superior, in the"middle of November" Weinberg's dismissal, in view of hishaving shown"little progress in completing his professionaltraining." (See G.C. Exh. 4.)On May 28, 1970, when Weinberg was elected a memberof the executive committee of FAMCO, it had not yet distri-buted to the faculty any literature soliciting them to joinFAMCO. It had, however, in May, distributed to all facultymembers a slate of candidates for office whom FAMCOendorsed in the May 28 election, and this list includedWeinberg'sname.On June 5, 1970, Weinberg attended ajointmeeting of the faculty members of the English andhistory departments to discuss plans to defend ProfessorsIllo and Greenberg, faculty members of Monmouth Collegeagainst whom the college administration had instituted pro-ceedings,leading to their possible termination for havingallegedly created a disturbance at a recent college convoca-tion which had been addressed by General Maxwell Taylor.Present at this faculty meeting was Professor Styslinger, amember of the English department,who was also assistantto the president of Monmouth College. Weinberg proposeda motion at this meeting that the faculty take"strong unitedaction" by voting no-confidence in the administration ofWilliam Van Note, Monmouth College's president.On June 8, 1970, Weinberg, who is an alumnus of Mon-mouth,attended a meeting of the alumni association. Onthe agenda was a panel discussion of the Vietnam "war," theCambodian "incident," and the termination charges againstProfessors Illo and Greenberg. Weinberg accused PresidentVan Note,who was present at this meeting, of not followingthe standard procedures prescribed by the faculty bylawsand its manual in instituting action to terminate the teach-ing contracts of both Professors Illo and Greenberg. Presi-dent Van Note denied the accusation, stating he hadfollowed the proper procedures. Weinberg also voiced criti-cism of Roger F. Cozens, president of the alumni associa-tion,for having requested the dismissal of these twoprofessors, particularly since Cozens had not attended theconvocation on April 22, when General Maxwell Taylor's"aborted speech" incident occurred. See General Counsel'sExhibit No. 2, a copy of the publication of the alumniassociation,which includes at page 2,a statement of theAlumni Association and a letter signed by Weinberg andthree other alumni.Shortly thereafter, in "mid-June,"Weinberg had lunchwith Tompa, at which time they discussed the fall schedul- MONMOUTHCOLLEGE557ing, FAMCO, and, as Weinberg phrased it, "possible reper-cussions against me for my activities." Weinberg explainedthat he told Tompa it was his belief FAMCO "was the onlyvehicle [that] could correct the inequities on the MonmouthCollege campus with respect to salary and due process... .He [Tompa] responded to me that he had been initiallyinterested in FAMCO but that now, he felt it would havebeen bad for the college." Tompa testified that the meetingwas "basically"as testifiedto by Weinberg.After this luncheon meeting in mid-June, Weinberg testi-fied, on cross-examination, Tompa's attitude toward him"abruptly changed." 4 Up until the time of this June lun-cheonmeeting,Weinberg described his "relationship" withTompa as being "good." When asked, on cross-examina-tion, to state the basis for his stating that Tompa's attitudetoward him "abruptly changed," he testified as follows:Several things. One, even though I had been heavilyinvolved in the scheduling process, after mid-June, Mr.Shapiro, professor of marketing, was called in whenthere was some changes necessary for the fall schedul-ing, even though I had all the information on the topof my head. . . . That would have been, I believe, theend of July or early August.Weinberg went on to explain that Tompa, instead of con-sulting with him, inasmuch as he had done all the arrangingon the schedule changes, turned the matter over to ProfessorShapiro. Other manifestations of Tompa's change in atti-tude, continued Weinberg, were:In terms of personal relationship, a lack of communica-tion in that Dr. Tompa no longer talked to me when hesaw me, but, rather, responded to me only when he hadno choice. And that is when he happened to run intome, would nod his head or possibly say "hello" if I said"hello" first . . . I recognized a severe break in therelationship . . . a patently obvious change in attitude... in early July, August.There was no communication with Tompa, testifiedWeinberg, until he spoke with him at a departmental picnicon September 5, 1970. At that time, Weinberg asked Tompawhether a planned course on "utopian and proletarian liter-ature, titled, `Literature of Dissent,' " which he and anotherprofessor had requested permission to teach during thecoming semester, had been approved. Tompa then in-formed him that Everett Holt, dean of faculty, had disap-proved their request, to whichWeinberg responded,"Possibly Dean Holt is not interested in me as an instruc-tor?" to which Tompa replied, "That is possible." Weinbergwas not appointed to any faculty committees for the semes-ter commencing September 14, 1970, although he hadserved on various committees the previous academic year.On November 18, 1970, Tompa summoned Weinberg tohis office and notified him that his teaching contract for the1971-72 academic year would not be renewed. WeinbergtestifiedTompa stated "that the interests of the businessadministration department and my continued employmentwere not in alignment." Weinberg remonstrated with Tom-pa, reminding him that Tompa had commended his compe-tency in the past, but to no avail. Weinberg then insinuated4 SeeResp Exh 2that the decision to dismiss him had been determined by"other sources," to which Tompa replied that Weinberg was"entitled to his opinion." Tompa offered Weinberg his rec-ommendation when he sought a teaching position else-where, but Weinberg told him he would not trust such arecommendation as he had received information that thecollege had already "attempted to blackball [Professor]John Illo in various community colleges in the state," whichcharge Tompa denied.Credibility ResolutionsWeinberg appeared to be a truthful witness who gave aforthright version of the circumstances which brought abouthis discharge. The impression that his testimony is trustwor-thy is substantiated by certain undisputed and demonstra-ble facts in this case, hereinafter explicated, and which werenot shaken by able counsel for the Respondent, whothoroughly cross-examined him. Tompa testified that allfacultymembers who were doctoral candidates were re-quired to submit in March and November of each year,information on forms furnished to them by the college indi-cating the progress they were making. It is uncontrovertedthatWeinberg did file the requested information with Tom-pa, beginning from the time he began his doctoral studiesat New York University until the time his teaching contractwith Monmouth College was terminated.5When Tompa was asked if he had read the doctoral pro-gress reports which Weinberg had filed with him, he es-chewed making a direct response and resorted to givingenigmatic replies and obscure answers. After considerableevasion, he stated he had "perused" these reports. Whenasked if he ascribed the same connotation to the word "pe-ruse" as he did to the word "read," Tompa answered, aftersome equivocating, "I read them," specifying two of thereports. It appears that Weinberg, from the time he matricu-lated at New York University until his teaching contractwith Monmouth College was terminated, did file four suchreports. Furthermore, Tompa, in a sworn affidavit which hegave to a Board investigator, stated that among the consid-erations entering into his decision to recommend thatWeinberg's teaching contract not be renewed was the repos-session ofWeinberg's automobile by the sheriff. At thehearing, Tompa testified that this assertion was incorrectand he wished to "eliminate that statement completely." 6See section III,supra.Tompa's denial that Weinberg's activities on behalf ofFAMCO was not a factor in his determination to recom-mend termination of Weinberg's teaching contract is notcredited.5Weinberg testified that the college placed in his mailbox eachsemester-inMarch and November-a form requiring him to furnish information withrespect to the courses he was taking and the estimated date of completionof his doctoral degree. which he properly completed and placed in Tompa'smailbox6 Prior inconsistent statementsare admissible,not as affirmative evidenceto prove the truth of what they affirm, but only as matter tending to showthat the witness is not credible, because he has changed his storyN L R BvQuest-Shon Mark Brassieres Co,185 F 2d 285, 289 (C A 2) 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDDiscussionIn the law of labor relations, the term "discrimination"most often refers to an inequality of treatment based upondiscriminatory employment practices on the part of em-ployers to discourage employees' organizational activitiesfor purposes of collective bargaining. An employer maydischarge an employee for any cause, or no cause, as longas the discharge is not motivated by activities protected bySection 7, or proscribed by Section 8(a)(3) of the Act .7 Thefact that an employee is a union member affords him noprotection against a discharge for cause .8 However, the ex-istence or assertion of a valid reason for discharge does notnecessarily indicate that this reason constituted the realcause for discharge nor does the existence of a valid causeprovide a defense unless it is the moving cause for thedischarge.9 Nor does the failure of an employer in an unfairlabor practice proceeding to show proper cause for a dis-charge relieve the General Counsel from his burden of es-tablishing that the discharge was motivated by proscribedconsiderations. On the other hand, the unconvincing char-acter of proffered reasons for a dischargeis also a signifi-cant factor in determining whether or not the discharge wasimproperly motivated.10 Although discharge of an ineffi-cient employee is lawful, it may become discriminatory ifothercircumstances reasonably indicate itwas theemployer's animus toward an employee's protected activi-ties which weighed more heavily in the decision to dischargehim than did dissatisfaction with his ability or the qualityof his work." The General Counsel, in order to prove aprima faciecase,must show that the alleged discriminateeengaged in activities protected by Section 7 of the Act; thatthe Respondent knew he was engaged in such conduct priorto his discharge; and that he was discharged as the result ofhaving engaged in such conduct.Analysis of the Testimony and ConclusionsWemberg's testimony stands uncontradicted that neitherat the time he was interviewed nor when his application foremployment was accepted in March 1969 was he told byeither Tompa or Everett Holt, dean of faculty, that a doctor-7 Section 7.Employees shall have the right to self-organization, to form, Join, orassist labor organizations,to bargain collectively through representa-tives of their own choosing,and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid or protec.tion, and shall also have the right to refrain from any or all such activitiesSection 8(a).It shall be an unfairlaborpractice foran employer-(l)to interferewith,restrain,or coerce employees in the exercise of the rights guaran-teed in Section 7;(3) by discrimination in regard to hire or tenure of employment or anyterm or condition of employment to encourage or discourage member-ship in any labor organizationsN L R B v. Solo Cup Company,237 F 2d 521, 525-526 (C.A 8, 1956)9 N.L R B v TexasIndependentOil Company, Inc,232 F 2d 447, 450 (C A9, 1956).'0N L R B v WTVJ, Inc,268 F 2d 346, 348 (C A 5, 1959).SeeFtWorthSteel,125 NLRB 371, 372,where the Board held that a multiplicity of reasonsgiven for a discharge indicatesthey arepretextuousiiN.L R BvWhtttnMachineWorks,204F 2d 883, 885(CA 1, 1953).al degree constituted a requisite toward either his initial orcontinued employment. Although Weinberg already held amaster's degree, he nonetheless enrolled as a doctoral candi-date at New York University 3 months after his employ-ment by Monmouth College. Weinberg's testimony isunrefuted that, other than Tompa's inquiring of him "casu-ally" how he liked New York University, they had no fur-ther conversation on the subject as Tompa never referredagain to the matter of Weinberg's progress toward his doc-toral degree.Weinberg testified:Ihave been completing six credits per semester whichis the maximum amount allowable to me at New YorkUniversity. I have discussed and decided on a disserta-tion topic, conferred with my graduate advisor at NewYork University on my dissertation topic . . . I havecompleted six credits per year, which is every semestersinceJanuary of 1970.12 I have discussed and decidedon a dissertation topic with my graduate advisor atNew York University, and have made plans to beginmy dissertation in June 1972.Weinberg needed, therefore, as of January 1970, when hecommenced his doctoral studies, 30 credits in order to ob-tain a doctor of philosophy degree. New York University'sschool of graduate study restricts a doctoral candidate, whois employed full time, to taking only a maximum of 6 creditsa semesteror 12 credits each academic year. Under theprescribed 12 credits a year program, Weinberg would havecompleted his doctoral course work by June 1972. Weinberghad chosen the topic for his dissertation and had alreadybegun research on it at the time of his termination.Weinberg was not only a "vociferous" and a letter-writingproponent for FAMCO, but he was also in the forefront, ifnot one of the leaders, of those defending Professors Illoand Greenberg against the proposed action of the collegeadministration to terminate them for their alleged role in theso-calledGeneral Taylor incident. Prior to the time thatWeinberg was elected a member of FAMCO's executivecommittee on May 28, 1970, he contacted and discussedwith his colleagues, including Tompa, the merits of FAM-CO and solicited them tojoin this professional labor organi-zation. In the words of Weinberg, "I, generally speaking,agitated within my department and outside of my depart-ment for a labor union within the faculty."There is no question that both Tompa and the collegeofficials were aware of Weinberg's protected activities onNovember 18, 1970, the day that he was notified that hiscontract would not be renewed for the academic year 1970-71.On direct examination by Respondent's counsel, Tom-pa acknowledged that at the time of the mid-June luncheonmeeting,he knew Weinberg was a member of FAMCO'sexecutive committee and was aware of Weinberg's activitieswithin the business administration department on behalf ofFAMCO although he could not recall whether he had suchknowledge in the "late fall" of 1969, when he assigned toWeinberg the function of scheduling. However, shortly afterthe June luncheon meeting at which Weinberg suggestedthat Tompa join FAMCO, Tompa opined that FAMCOwould be "bad" for the college. Noteworthy is Tompa's12 It is uncontradicted that at the time of histerminationon November 18,1970,Weinberg had completed six credits, and hewas in the progress ofcompleting another sixcredits, which he did complete in June 1970 MONMOUTHCOLLEGEtestimony that this June meetingwas basicallyas testifiedto by Weinberg.Weinberg testifiedthat shortlyafter theJune meeting,Tompa's attitude toward him "abruptlychanged"although hedescribedhis relationshipwith Tom-pa as having been "good" prior to thistime. See section III,supra.It isnot toounreasonableto assume Tompawas alludingto this abruptchange in attitude when he testified that, inadditiontoWeinberg's not making sufficientlyrapid pro-gress in obtaininghis doctorate,that there also existed sub-jective factors between himself andWeinberg which hedescribedas being a"lack of communications... perhapsa gap in terms of our relationship. . . . Maybe a personalitydifference,lack of understandingof one another, the lackof rapportin a sense."See sectionIII,supra.Tompa's testimony,professingthat he had only a vaguerecollectionof what Weinberglisted on his twice-yearlyprogressreports,strains one's credulity.Inasmuch as it washe who charged Weinberg with lackof sufficient progress,he had thecorrelative obligationto have completely accu-rate and well-founded knowledge of what Weinberg report-ed with respect to his doctoral progress,before he madesuch a grave decision to terminate him, a judgment whichhe knew wouldinjuriously affectWeinberg's professionalcareer.Furthermore, the summarymanner inwhich Wein-berg, whose competencyis unquestioned, was terminated isnot natural and gives rise to a doubtas to the good faith ofthe reasons assigned whenthe applicable rules of New YorkUniversity's graduate school are considered,which wouldnot permit a part-time doctor of philosophy candidate totake more than12 credits per academic year. ProscribedmotivationforWeinberg's termination is an inevitable con-clusion whenTompa'sdubioustestimonyisconsidered,which readsas follows:I felt that a part timePh.D. candidate is inevitably ina difficultsituation because of his full time obligationsto a college. . . . Well, I base that on my own experi-ence as a part timePh.D. candidateand takingapprox-imately nineyears from the dayI startedto the time Ifinished.Also, I am rather surprised that N.Y.U. allowspart timePh.D. candidates. It is myunderstanding thatmost universitiesrequire residencyrequirements-tohave their people there on a full time basis. . . . How-ever, I know it isn't a surprisein the sense that I amastounded. I know graduatebusiness administration ofN.Y.U. also hasa part timeprogram.A realistic appraisal of the facts compels the conclusionthat alleged lack of progresson Weinberg's part in obtaininghis doctoraldegree were afterthoughtson the part of thecollege officials and had no part in the decision to dischargehim but were a pretext to rid itself of him because of hisprotectedactivities.This findingisfurthercorroboratedwhen a comparison is made ofWeinberg'sprogress withthat of Professors Nimitz and Greening, facultymembers ofthe business department,who are alsopart-timedoctoralcandidates.Nimitz,who has taught at MonmouthCollegefor I1 years, has not yet obtained his doctorate, and Green-ing has been pursuing his Ph.D. since1960. Anunfavorablededuction,bearing all the earmarks of invidious discrimina-tion,is an inevitable inference when the progress of thesetwo facultymembers are comparedwithWeinberg's own559progress. It is believed, therefore, that there is considerablymore than a coincidental connection between Weinberg'sFAMCO activities and his advocating Professors Illo's andGreenberg's reinstatement,which eventuallyculminated inhis discharge.Based upon an analysis of the facts detailed above,as wellas the probabilities inherent in this situation,to ask thequestion, whether Respondent Monmouth College discrim-inatorily dischargedWeinberg, is to answer the questionbecause the facts belie Tompa's pretextuous explanationsand the inferences to be derived from them only revealRespondent's proscribed conduct. Against this simple factpattern,then,in determining the basic issue whether Wein-berg was terminated due to his lack of making progress toobtain his doctor of philosophy degree, or for any otherdiscriminatory reason within the meaning of Section 8(a)(3)of the Act, it is concluded that the insufficient doctoralprogress reason, given as Respondent'sdefense, not onlyfails to withstand scrutiny, but its efforts to exonerate itselffrom a finding that it had committed unfair labor practicesare singularly unimpressive.Buttressing this conclusion isTompa's own testimony that the ability or professionalquality of Weinberg's performance while a member of theMonmouth College faculty was never questioned by him.Furthermore, when Weinberg's teaching contract was re-newed in 1970, he not only received a wage increase but hewas entrusted by Tompa with administrative duties whichhe discharged completely and efficiently. Only after Wein-berg became interested in FAMCO did Tompa becomedisenchanted with Weinberg and the alleged lack of pro-gress he was making in attaining his doctorate status. More-over, the record is devoid of any suggestion as to why, withan unblemished professional record, Respondent wouldsuddenly charge that Weinberg was no longer employablebecause of his unsatisfactory progress in obtaining his Ph.D.when this alleged reason has been shown by Tompa's ownadmission to be fallacious in that Weinberg's progress wasas fast as possible underthe 12-credits-a-year limitation onpart-timePh.D.candidatesattendingNew YorkUniversity's School of Graduate Studies. Tending to beliethis fictitious criticism ofWeinberg's progress is the cogentfact that at a general faculty meeting held on May 5, 1971,itwasmoved and passed that the recommendations of thefaculty appellate committee should be supported, whichrecommended that Weinberg be reappointed to his formerposition as a member of the faculty of the department ofbusiness administration.The motion reads as follows:In order to grant justice to Arthur Weinberg and pre-serve academic freedom, the faculty expects that theDean of Faculty will implement the immediate is-suanceof reappointment to Arthur Weinberg.These insubstantial explanations, which were subsequentlyadvanced to justify Weinberg's discharge, his exemplaryservice, a renewal of his teaching contract in 1970, and anincrease in salary, compels the conclusion that the decisionto discharge him was not made until Respondent learned ofhis union activities and protected activities on behalf ofProfessors Illo and Greenberg.13 This is a situation where,13 Cf N LR B v Sutherland Lumber Co,452 F 2d 67 (C A 7, 1971) 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDit is believed,the RespondentCollege hascharacterized theunion and the protected activitiesfor whichWeinberg wasdischarged,as having been unsatisfactory progress towardhis doctorate degree,in an effortto justifyits discriminationagainst him.On the basis of the foregoing,and the entire record, in-cluding the suggestive circumstances inhering in Weinberg'sdischarge,at the same time he was engaged in the aforemen-tioned protected activities which were the motivating cause,his termination found to be a violation of Section 8(a)(3) ofthe Act.Respondent's contention that Weinberg was a probation-ary employeeduring the 14 months he was a faculty mem-ber, and thereforecould be dischargedat any time and forany reasonex abundante cautela,iswithout merit.Respon-dent had no such impunity although it could have dis-charged Weinberg for any cause at any time before he hadacquired tenure except where his termination was discrimi-natorilymotivated,as here,within the meaning of Section8(a)(3) of theNational LaborRelations Act. See footnote7.The rights of probationary employeesare normally thesubject of collective-bargaining agreements as such provi-sions aremandatorysubjects for bargaining.14However,such a contractual clause coveringa probationaryemployeedoes not affect his rightsunder the Act.In one case, theBoard found a violation of Section 8(a)(3), where one of thecontract terms specifiedthat the employercould dischargea probationaryemployee withoutany explanation to theunion.The Boardheld this provision did not grant theemployer a "license underFederal lawto interfere with ordiscriminate against such employees for the exercise of theirrights to self-organizationor torefrain therefrom." 15CONCLUSIONS OF LAWRespondent MonmouthCollege,by terminating the con-tractof ArthurS.Weinberg because of both protected andunion activities,engaged in unfair labor practices affectingcommerce within the meaning of Sections 8(a)(3) and (1)and 2(6) and(7) of the Act.THE REMEDYIt shall be recommendedthat theRespondent cease anddesist from its unfair labor practices and that it offer toreinstateWeinberg with backpay computedin accordancewith the formulas set forthin F.W Woolworth Company,90 NLRB 289, andIsisPlumbing& Heating Co.,138 NLRB716.Upon the foregoingfindingsof fact,conclusions of law,and the entirerecord,and pursuant to Section 10(c) of theAct, I herebyissue the following recommended:ORDER 16The Respondent, Monmouth College,its officers,agents,successors,and assigns shall:1.Cease and desist from:(a)Discouraging membershipin Faculty Association ofMonmouthCollege, or any other labororganization, bydischargingor in any othermanner discriminating againstemployees in regard to their hire or tenureof employmentor anyterms or conditionsof employment.(b) In anylike or related manner interfering with, re-straining,or coercingemployeesin the exerciseof theirrights under Section7 of the Act.2.Take thefollowing affirmative action necessary to ef-fectuate the policiesof the Act:(a)Offer immediate and full reinstatementto Arthur S.Weinberg to his formerposition or, if this job no longerexists,to a substantially equivalent position,without preju-dice to his seniorityor other rightsand privileges,and makehim whole forany loss of pay suffered by reason of hisdischarge or refusal of reinstatement,all in the manner setforth in the section of this Decision entitled, "The Remedy."(b)Expungefrom Arthur S. Weinberg'spersonnel rec-ordsall derogatory statementswhich disparagehis profes-sional ability,competence,and reputation.(c)Notify Arthur S. Weinberg immediately,if he is pres-ently servingin the Armed Forces of the UnitedStates, ofhis right to full reinstatement,upon applicationafter dis-charge fromthe Armed Forces, in accordancewith the Se-lective ServiceAct and the Universal Military Training andService Act.(d) Preserveand, uponrequest,makeavailable to theBoard or its agents, for examinationand copying, all payrollrecords, Social Securitypayment records,timecards, per-sonnel recordsand reports, and all other recordsnecessaryto analyzethe amountof backpay due underthe terms ofthis recommended Order.(e)Post at its collegeatWest LongBranch,New Jersey,copiesof the attached notice marked "Appendix." 17 Copiesof said notice,on formsprovided by the RegionalDirectorforRegion22, after being duly signed by Respondent'srepresentative, shall be posted byRespondent immediatelyupon receiptthereof, and bemaintainedby it for 60consec-utive daysthereafter,in conspicuousplaces,including allplaces where noticesto employees and facultymembers arecustomarilyposted. Reasonablesteps shallbe taken by Re-spondent to insurethatsaid noticesare not altered,defaced,or covered by any othermaterial.(f)Notifythe RegionalDirectorfor Region22, in writ-ing,within20 days from the date ofthe receipt of thisDecision,whatstepsthe Respondenthas takento comply16 In the event no exceptions are filed as providedby Sec 102 46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec 102 48of the Rules and Regulations,be adopted by theBoard and become itsfindings, conclusions,and order,and all objections thereto shall be deemedwaived for all purposes17 In the event that the Board'sOrder is enforced by a Judgment of a14Oliver Corporation,162 NLRB 813,FrohmanCo,107 NLRB1308United States Courtof Appeals,the words in the notice reading"Posted by15Lapeer Metal ProductsCo,134 NLRB 1518, 1520AccordLooseLeafOrderof the NationalLabor RelationsBoard" shall read "Posted PursuantMetals Company,181NLRB202Cf National Torch Tip Co,107 NLRBto a Judgmentof the United States Court of Appeals Enforcingan Order of1271the NationalLaborRelations Board " MONMOUTH COLLEGE561herewith.I"18 In the event thisOrder is adopted by theBoard afterexceptions havebeen filed,this provision shall be modified to read "Notifythe RegionalDirector for Region 22, in writing, within 20 days fromthe dateof this Order,what steps Respondent has taken to comply herewith "APPENDIXNOTICE To EMPLOYEESAND MEMBERSPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL offer reemployment to Arthur S. Weinberg,and WE WILL pay him for losses he sufferedas a resultof our having discharged him on November 18, 1970.WE WILL NOT discharge or otherwise discriminateagainst any employee because of his activity on behalfof Faculty Association of Monmouth College.WE WILL NOT in any like or relatedmanner interferewith,restrain,or coerce employees and/or facultymembersin the exercise of their right to join or assistthat Union or any other anion.(Employer)Date:By:(Representative)(Title)WE WILL notify immediately the above-named indi-vidual, if presently serving in the Armed Forces of theUnited States, of the right to full reinstatement, uponapplication after discharge from the Armed Forces, inaccordance with the Selective Service Act and the Uni-versalMilitary Training and Service Act.This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance wth its provisions may be directedto the Board's Office, Region 22, Federal Building, 16thFloor, 970 Broad Street, Newark, New Jersey 07102,Tele-phone 201-645-2100.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEHENRY S.SAHM,Administrative Law Judge: On January13, 1972, I issued a Decision herein finding that Respondentviolated Section 8(a)(3) and (1) of the Act, by discriminato-rily terminating Arthur S. Weinberg, a member of the facul-ty of Monmouth College. On June 16, 1972, the Boardissued its Order remanding proceeding which reads in perti-nent part as follows:The Trial Examiner I found that Respondent hadengaged in and was engaging in certain unfair laborpractices and recommended that it cease and desisttherefrom and take certain affirmative action as setforth in the Trial Examiner's Decision. Thereafter, Re-spondent filed exceptions and a brief in support of theexceptions, asserting,inter alia,that the Trial Examinererred in certain of his rulings that precluded it fromintroducing relevant evidence on the disputedissues.The General Counsel filed a reply brief and the Charg-ing Party filed a brief in opposition to exceptions filedby Respondent.The Board has considered the record, Respondent's ex-ceptions, and the briefs and finds merit in certain ofRespondent's exceptions relating to the exclusion of perti-nent evidence. The Board also finds that the TrialExaminer's exclusion of evidence offered by the GeneralCounsel and the Charging Party renders the record incom-plete in certain important respects bearing on the complaintallegations. It therefore directs that evidence be taken on thefollowing issues:1.The union animus of Respondent, or lack thereof.2.Weinberg's alleged concerted activity on behalf of fa-cultymembers Illo and Greenberg, including Weinberg'sstatements at the meetings of June 5 and 8, 1970, and theletters to the editor in the alumni publication; the testimonyof faculty member Rouse and any other testimony bearingMONMOUTH COLLEGEon Weinberg's activity.3.Respondent's efforts to upgrade the business adminis-tration department, including the time when Respondentmade such decision; the testimony of faculty member Lang-bein or others on that issue; the market situation respectingthe availability before September 1970 of teaching person-nel holding Ph.D. degrees and Respondent's knowledge ofit.4.Evidence of disparate treatment between Weinbergand other faculty members in the failure to renew theWeinberg's teaching contract, including the number of fa-culty members without Ph.D. degrees who were retained forthe 1971-72 college term; the number of non-Ph.D. holdersin the business administration department working towardthat degree when Weinberg's contract was not renewed butwhose completion date was the same or later thanWeinberg's, the number of department faculty memberswithout a Ph.D. who were hired after Respondent decidednot to renew Weinberg's teaching contract.Pursuant to notice served upon the parties by the Region-alDirector, a supplemental hearing on the Board's remandwas held on September 21 and 22, 1972, at Newark, NewJersey. The parties appeared by counsel and were affordedfull opportunity to be heard, to examine and cross-examinewitnesses,and to introduce evidence within the scope di-rected and permitted by the Board's Order of remand.Upon the conclusion of the taking of testimony, the partieswere ordered to file briefs which were received on October27, 1972, and have been duly considered.IThe title of "Trial Examiner" was changed to "Administrative LawJudge" effective August 12, 1972 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS AND CONCLUSIONSThe UnionAnimus of Respondentor Lack ThereofWhen Weinberg's election on May 28,1970, as a memberof the executive committeeof FAMCO [FacultyAssocia-tion of Monmouth College],became a matter of publicknowledge,the Respondent's union animus toward him be-came apparent as evidencedby Tompa'sluncheon -meetingwithWeinberg in "mid-June,"about 4 months after thecollege had issued to all faculty members its proposed con-tracts for the academic_year1971-72.1At that meeting oneof the subjects of conversation was "possible repercussions"againstWeinberg"forhisactivities"which includedWeinberg's "vociferous"efforts on behalf of Professors Illoand Greenberg,particularlyWeinberg leveling seriouscharges against Respondent'sPresidentVan Note. Theseactivities ofWeinberg continued until he was notified byTompa on November 18, 1970,that he was discharged.'Based upon these circumstances,it is not too unreasonableto conclude, and it is so found,that union animus generatedby Weinberg's protected activities was the operative moti-vation behind Respondent's decision not to renew his teach-ing contract 4Then,too, there is the colloquy between Weinberg andTompa on September5, 1970,at the picnic of the businessadministration department,of whichDr. Tompa is chair-man, at which time Weinberg inquired of Tompa whetherhis request to teach a new course had been approved. WhenTompa responded that Everett Holt, dean offaculty, haddisapproved his request,Weinberg stated,"Possibly DeanHolt is not interested in me as an instructor,"to whichTompa madethe reply, "That is possible."Weinberg'sunion activities and his aggressive involvement in the Illo-Greenberg affair,particularly his challenging President VanNote by asking at the alumni meeting for a vote of "noconfidence"against Van Note,is significant as hereinafterexplicated,when considered in the context of Tompa's an-swer that Dean Holt was"possibly"not interested in Wein-berg as an instructor.It is not too unreasonable to assumethat Tompa's statement was meant as not only a forebodingprediction ofWeinberg's bleak professional prospects atMonmouth College but also an intimation that Weinberg'sextracurricular activities had rendered his continued tenureat the college dubious. Lending credence to the validity ofthis premise is Tompa's concurrent attitude and treatmentof Weinberg which "abruptly changed" after Weinberg be-gan his protected activities and eventuated 6 weeks later inTompa notifying Weinberg that his teaching contract wouldnot be renewed for the 1971-72 academic year.This change2Weinberg's activities on behalf ofFAMCOcommenced in September1969, when he assumed his duties as an instructor in economics3Weinberg testified that heasked Tompa, beyond thereasons he had givenhim, whyhe was terminated.When Tomparefused, Weinberg asked if it washis activities on behalf ofFAMCOor his "political activities" that was thebasis for the nonrenewal and, accordingtoWeinberg,Tompa answered'"No, not forthose reasons"4 The collegebrought charges against Illo and Greenberg for alleged disor-derlyconduct when General MaxwellTaylor addressedthe students andfaculty onApril 22,1970. On June3, 1970, Weinbergmet with certain peoplefor the purpose of helping Illo and Greenberg by raising funds for theirdefense amongfacultyand studentsof attitude on Tompa's part, which began about September1970, is evidenced by the following incidents: Tompaceased discussing with Weinberg class scheduling and tookthis assignmentaway from him which he had heretoforeperformed from January to the "end" of April 1970, eventhough Tompa repeatedly had complimented Weinberg forthe excellent scheduling job he had performed. Further-more,Tompa did not appoint Weinberg to any departmen-tal committees as he had in the past, and he no longerdelegated to Weinberg after June 19, 1970, the task of inter-viewing and corresponding with applicants for faculty posi-tions,although he had asked Weinberg in February 1970whether he would screen applications for departmental hir-ing for the academic year of 1970-71.This sequence of events is believedto bemore than amere temporal coincidence, when it is considered that inApril 1970, Tompa expressed his appreciation to Weinbergfor the excellent manner in which he had handled his sched-ulingand hiring assignments,stating,according toWeinberg's credited testimony, that Tompa said to him"...The only way Ican thankyou would be to show youin contract increment and your monetary increment on thenext coming year." Probative of this conclusion thatWeinberg's termination was based on union animus, isTompa's pharisaical assertion when he notified Weinberghis contract would not be renewed, "that the interests of thebusiness administration department and [Weinberg's] con-tinued employment were not in alignment."Much of the evidence requested in items 2, 3, and4, supra,relevant to the sole issue in this case as to whether Weinbergwas discriminatorily terminated within the meaning of Sec-tion 8(a)(3) of the Act, will be found in the decision ofJanuary 13, 1972, with the exception of the testimony of Dr.Rouse and Dr. Langbein which is detailed below.Dr. Robert S. Rouse, chairman of the chemistry depart-ment and associate dean of faculty, testified that there wasno anti-FAMCO position taken by the college during theyear 1970. He also testified that the Illo-Greenberg mattercame to his attention immediately after the General Max-well incident which occurred on April 22, 1970. He statedWeinberg was not in "the forefront of those activities,"naming tenured Professors Rechnitz,Benjamin Rigberg,and Mays and Gardner as being more active than We4n-berg.5 Rouse testified he first became aware of Weinberg'sinterest in the Illo-Greenberg matter when he attended theAlumni Association meeting on June 16, 1970, "to discussthe events . . . surrounding the student strike on the cam-pus of Monmouth College." Rouse added that Weinbergwas "active" also in the student strike which occurred inMay 1970. Rouse stated that the following members ofFAMCO's executive committee were not tenured facultymembers in May 1970: Janet Weinberg, James Flanagan,ArthurWeinberg,andWilliamYaremchuk.SeeRespondent's Exhibit 8 which is a collective-bargainingagreement executed on August 17, 1971, between FAMCOand Monmouth College.Dr. Rouse also testified with respect to the followingmatters: of Monmouth's approximately 200 faculty mem-5 See Resp.Exh 6 and 7. Also Resp. Exh. 1, "Faculty Handbook," p. 29,"Tenure." MONMOUTH COLLEGEbers, about 63 to 66 percent of them have tenure. Tenuredfaculty members enjoy a specialstatus,entitling them toautomatic reappointment, except in special circumstancesnot pertinent herein. In January or February 1971, Rousestated that he had a "casual conversation" with Weinbergwith respect to the "Faculty Committee," but the substanceof it he could not recall. He testified that the unusualamount of activity on campus from November 1970 to Feb-ruary 1971, "arose from many factors, including Mr.Weinberg's [contract] renewal."Leland A. Langbein is a professor of economics in thebusiness administration department at Monmouth College.He testified that the American Association of CollegiateSchools ofBusinessrequire 40 percent of the faculty to havedoctor of philosophy degrees and that in September 1971,33 percent of Monmouth's business administration depart-mentfaculty had Ph.D.'s. Langbein also testified that sinceSeptember of 1970, there have been four appointments tothe facultyy of the business administration department: Dr.Costigan,Dr.Hopmayer, Dr. Peterson,7 and GeorgeWright. All of these appointees hold Ph.D.'s except Wright,who has a doctor of jurisprudence degree. In September1970, the business administration department had 14 facul-tymembers of whom 4 had tenure, and 10 did not havetenure. In September 1970, there were six teaching person-nel in the economics area of concentration of the depart-ment of business administration.' At thattime,Greening,Morse, Nemitz, and Weinberg were nontenured and Feistand Langbein tenured. Morse, who was nontenured andhired a year after Weinberg, was retained after Weinberg'scontract was not renewed. In a reduction-in-force, testifiedLangbein, the ones who would be terminated first would benontenured members of the faculty.General Counsel's Exhibit 10, which is captioned "Facul-tyMembersof BusinessAdministration Department as ofNovember 18, 1970-Hiring Dates-Positions-AcademicCredentials-Progress toward Ph.D. as of that Date," isalleged by the representative of the General Counsel to beresponsive to the evidence requestedin item4 of the Board'sremand. This exhibit lists the 27 names of all the instructors,professors, associate professors, and assistant professors inthe business administration department as of November 18,1970. It shows 5 faculty members to have Ph.D.'s; 4 workingon their Ph.D.'s,9 and 18 not studying for Ph.D.'s. William6Weinberg testified Costigan had a Ph.D. from PrincetonUniversity7Weinberg was replacedby EricPeterson.8 "Economic area of concentration"includes those who predominantlyteach economic subjects. Other areas in the business administration depart-ment are accounting,marketing,management,business law, and businesseducation9 Of the four business administration department faculty members work-ing toward Ph.D.'s two have been working on their Ph D's since 1963 andtwo since 1970. In 1972, two additional professors with Ph.D.'s joined the563Feist, an assistant professor with a master's degree in eco-nomics, employed in 1967, discontinued his Ph.D. programand was subsequently accorded tenure.Langbein testified that of the 24 faculty members in thebusiness administration department, 7 had Ph.D.'s and 17did not. Langbein, when asked the number of departmentfaculty members without a Ph.D. who were hired after No-vember 18, 1970, the date Weinberg was notified that hiscontract would not be renewed, testified that he knew ofonly one, George Wright who has a doctor of jurisprudencedegree. He also testified that before September 1970, teach-ing personnel holding Ph.D.'s "were rather difficult to get;but after that the market changed after that time." Langbeinwent on to explain that prior to 1970, Ph.D.'s in economicswere easier to obtain than those Ph.D.'s in accounting, ad-vertising,marketing, and management but, he continued,Ph.D.'s in economics were "somewhat more plentiful" andthat in November 1970 there were still more available. Itappears, although it is not clear, that the Respondent's al-leged efforts to upgrade the department for the academicyear 1971-72 commenced in the fall of 1970.Langbein testified that he knew of Weinberg's activitieson behalf of Illo and Greenberg but that there was no"anti-FAMCO animus" in the department nor did he haveany knowledge of disparate treatment of Weinberg.On cross-examination Langbein testified that as of Sep-tember 22, 1972, three faculty members, who are listed onGeneral Counsel's Exhibit 10, are no longer employed byRespondent: Golwey, Renda, and Powers. Golwey retired,Powers resigned, and Renda's contract was not renewed.When Langbein was asked what nontenured members inthe department in addition to Weinberg were active inFAMCO, Langbein answered that ". . . Renda was proba-bly involved." Renda's contract was not renewed for the1971-72 academic year.Summing up, therefore, nothing is found in the evidenceadduced at the September 21 and 22, 1972, hearing to causeme to change my view that Respondent, by terminating thecontract of Arthur S. Weinberg because of both protectedand union activities, engaged in unfair labor practices with-in the meaning of section 8(a)(3) and (1) of the Act. Noth-ing that has been added to the record of the first hearingjustifies a change in the conclusions set forth in the Decisionheretofore issued.RECOMMENDATIONUpon the entire record herein and the demeanor of thewitnesseswhile testifying, my Decision issued on January13, 1972, is reaffirmed and it is recommended that Respon-dent comply with the Order recommended in it.faculty ofthe department:Peterson and Costigan, although thelatter was apart-time professorin 1971-